DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 10/24/2022. Claims 21, 29, 32 and 39 are amended. Claims 42-45 newly added. Claims 1-20, 23, and 34 are cancelled. Claims 21-22, 24-33, and 35-45 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/096,564.
                                                              Examiner notes

Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.
Response to Argument
Applicant’s arguments with respect to the independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-30,32-33, 35-40, and 42-45 rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US6,314,521) issued to Derby (filed in IDS (11/12/2020)) and in view of US Patent No. (US2014/0281554) issued to Maletsky and further in view of US Patent No. (US2010/0289845) issued to Conway (filed in IDS (11/12/2020)).
Regarding claims 21, and 32, Debry discloses a method of generating a unique and secure identity of a printing device during manufacturing of the printing device, the method comprising: [ Abstract, The system, method, and program of this invention provides a secure configuration of a digital certificate for a printer…], and [Col. 6 lines 18-20,  using a printer as a specific example, when a printer is manufactured, a unique data encryption key is built into the printer…], and [ see FIG.3 and corresponding text for more details, printer, printer manufacturing, digital certificate authority…], and [see Claims 2, and 4]; and
reading a unique printing device serial number associated with at least a component of the printing device while the printing device is being manufactured [Col. 6 lines 18-27, using a printer as a specific example, when a printer is manufactured, a unique data encryption key is built into the printer. The unique key and the corresponding model and serial number (or another unique identifier) of the printer are maintained in a secure, network (e.g., web) accessible database server. For example, such a secure database server may be maintained by each printer manufacturer. For example, IBM would have a web site storing the keys for all new printers that IBM built], and [see Claims 2, and 4]; and
sending the unique printing device serial number to a certificate authority while the printing device is being manufactured [Col. 6 lines 36-44, second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4]; and
 receiving from the certification authority a certificate that is unique to the printing device containing the unique printing device serial number while the printing device is being manufactured [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4], and [Col.6 lines 52-60, Fourth, the server builds a digital certificate for the printer, registering itself as the certificate authority. The server then encrypts the content of the digital certificate with the certificate authority's private key, and sends it to the printer. Since the digital certificate is encrypted, it is safe to transmit. It should be noted that the content of the digital certificate conforms to the international standard, X.509, for digital certificates. As such, the digital certificate includes a new public/private key pair for the printer], and [see Claims 2, and 4], and [Col.9 lines 15-20,  The certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16].
storing a key associated with the certificate into a secure memory portion of the printing device while the printing device is being manufactured 
Debry discloses this limitation as: [Col.8 lines 45-52, when an administrator installs a printer, and connects it into a network, the administrator will instruct the printer to get its digital certificate. Through the interface 24 (FIG. 2), i.e., the operator console, to the printer's computer, i.e., the system controller 26 (FIG. 2), the administrator causes the printer to initiate a session over the network 61 with the server 50, 40 having the digital certificate authority 50 and the database 401], and [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4], and [Col.9 lines 15-20,  The certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16], and [Col.6 lines 65-67-Col.7 lines1-3, Sixth, the printer decrypts the digital certificate using the certificate authority's public key, and stores it in nonvolatile memory in the printing system, and Consequently, whenever a printer is requested to authenticate itself, it can do so by using the newly-configured digital certificate], and [see Claims 2, and 4, Abstract].
Debry does not explicitly disclose, however Maletsky discloses storing a key associated with the certificate into a secure memory portion [¶94, the client device 310 may be a printer cartridge inserted in a computer printer], and [¶105, In such implementations, the vendor performs the role of a trusted Certificate Authority (CA) for all the client devices and host devices that are deployed by the vendor. Distinct parent private keys 323 may be stored in individual client devices 310 by the vendor. For each client device 310, the corresponding parent public key 324, which also may be distinct, is signed by the vendor using the root parent private key and the resulting parent certificate 325 is stored in its predetermined memory slot in the secure zone 322 of the secure device 320 that is embedded in the respective client device 310], and [¶31,  The secure device may include a secure storage area, such as hardware memory, to store the cryptographic keys and associated information. The secure storage area may be temporary memory, or persistent memory, or a suitable combination of both], and [¶32], and [ see FIG.3 and corresponding text for more detail]; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Derby with the teaching of Maletsky in order to implement robust security procedure and store the cryptographic keys and associated information in a secure storage area such as hardware memory [ Maletsky, ¶¶31-32].
Derby and Maletsky do not explicitly disclose, however, Conway discloses wherein the secure memory portion is an isolated memory portion of the printing device [ see FIG 2, [0088] The print controller 200 includes a central processing unit (CPU, 202), a program memory 204 for storing executable computer code, a data store 206 for storing (volatile, temporary) data that is stored and read by the CPU when executing the computer code, a non-volatile memory 208 for storing long-term data such as configuration data and user preferences, and an input/output interface (IO, 210) for communicating with the printer devices 212…], and [ see Fig. 2 , ¶90, the data stores 204, 206, 208 may be separate memories, or may be contained in the same memory package…], and [¶102, information storage and transmittal means that can be authenticated and/or encrypted ( secure memory, for example the non-volatile memory can be encrypted to pro provide secure portion of the memory) may be desirable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Derby and Maletsky with the teaching Conway in order to implement separate memories data store in a printer and which the information storage or a memory can be encrypted [ Conway, ¶¶90, 102].
Regarding claims 22, and 33, Debry discloses wherein the unique printing device serial number is placed in a common name field of the certificate [Col.9 lines 15-20, the certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16].
Regarding claims 24, and 35, Debry discloses, wherein the unique printing device serial number includes at least one of a printing device serial number for the entire printing device being manufactured, a trusted platform module (TPM) serial number of a TPM of the printing device, a field programmable gate array (FPGA) serial number of a FPGA of the printing device [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4]; and
Regarding claims 25, and 36, Debry discloses, further comprising a client reading the unique printing device serial number associated with at least the component of the printing device while the printing device is being manufactured [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4]; and
Regarding claim 26, Debry discloses, wherein a client sends the unique printing device serial number to the certificate authority while the printing device is being manufactured [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4]; and
Regarding claims 27, and 37, Debry discloses, further comprising the certificate authority generating the certificate that is unique to the printing device containing the unique printing device serial number while the printing device is being manufactured [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4], and [Col.9 lines 15-20,  The certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16].
Regarding claims 28, and 38, Debry discloses, wherein the certificate authority generates the certificate based on the unique printing device serial number while the printing device is being manufactured [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4], and [Col.9 lines 15-20,  The certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16].
Regarding claims 29, and 39, Debry discloses, wherein is configured to allow at least one of. performing an authentication of the printing device being manufactured by a cloud server/service; performing an authentication of the printing device being manufactured by a printer client using a printer protocol of the printing device being manufactured; performing an authentication of signed firmware for one of an upgrade and a downgrade; performing an authentication of a print manager; performing an authentication of a modular device security; performing an authentication of a configuration setting of the printing device being manufactured; performing an authentication of a source of a print job and/or a source of configuration data; performing an authentication of a secure and/or measured boot of the printing device being manufactured; performing a Secure Sockets Layer/Transport Layer Security (SSL/TLS) authentication; performing an authentication modular device security; providing dual authentication; performing an authentication key and certificate storage; performing authenticate file system encryption; and performing an authentication of payload encryption[Col.6 lines 65-67-Col.7 lines1-3, Sixth, the printer decrypts the digital certificate using the certificate authority's public key, and stores it in nonvolatile memory in the printing system, and Consequently, whenever a printer is requested to authenticate itself, it can do so by using the newly-configured digital certificate], and [see Claims 2, and 4]. 
Regarding claims 30, and 40, Debry discloses, wherein receiving from the certification authority the certificate that is unique to the printing device includes receiving the certificate directly from the certificate authority while the printing device is being manufactured [Col.8 lines 45-52, when an administrator installs a printer, and connects it into a network, the administrator will instruct the printer to get its digital certificate. Through the interface 24 (FIG. 2), i.e., the operator console, to the printer's computer, i.e., the system controller 26 (FIG. 2), the administrator causes the printer to initiate a session over the network 61 with the server 50, 40 having the digital certificate authority 50 and the database 401], and [Col.6 lines 36-43, Second, the printer sends a two-part message to the server. The first part of the message contains the printer model and serial number, the printer's network address (e.g., IP address), and a request for a digital certificate. This first part of the message is encrypted with the encryption key built into the printer. The second part of the message contains the same data (information) as the first part, but the second part of the message is sent in the clear], and [see Claims 2, and 4], and [Col.9 lines 15-20,  The certificate authority now generates a unique public/private encryption key pair for the printer and builds a digital certificate having the fields as shown in FIG. 1 including a distinguished name of the printer 11, the issuer's distinguished name 12, the public key 13, the issuer's digital signature 14, the validity period 15, and a serial number 16].
Regarding claims 42, and 44, wherein the secure memory portion is distinct and/or separate from a non-secure memory portion of the printing device and is isolated from the non- secure memory portion.  
Debry does not explicitly disclose, However the combination of Maletsky and Conway discloses:
Maletsky discloses [¶94, the client device 310 may be a printer cartridge inserted in a computer printer], and [¶105, In such implementations, the vendor performs the role of a trusted Certificate Authority (CA) for all the client devices and host devices that are deployed by the vendor. Distinct parent private keys 323 may be stored in individual client devices 310 by the vendor. For each client device 310, the corresponding parent public key 324, which also may be distinct, is signed by the vendor using the root parent private key and the resulting parent certificate 325 is stored in its predetermined memory slot in the secure zone 322 of the secure device 320 that is embedded in the respective client device 310], and [¶31,  The secure device may include a secure storage area, such as hardware memory, to store the cryptographic keys and associated information. The secure storage area may be temporary memory, or persistent memory, or a suitable combination of both], and [¶32], and [ see FIG.3 and corresponding text for more detail]; and 
Conway discloses [ see FIG 2, [0088] The print controller 200 includes a central processing unit (CPU, 202), a program memory 204 for storing executable computer code, a data store 206 for storing (volatile, temporary) data that is stored and read by the CPU when executing the computer code, a non-volatile memory 208 for storing long-term data such as configuration data and user preferences, and an input/output interface (IO, 210) for communicating with the printer devices 212…], and [ see Fig. 2 , ¶90, the data stores 204, 206, 208 may be separate memories, or may be contained in the same memory package…], and [¶102, information storage and transmittal means that can be authenticated and/or encrypted ( secure memory, for example the non-volatile memory can be encrypted to pro provide secure portion of the memory) may be desirable.
Regarding claims 43, and 45, Debry and Conway does not explicitly disclose, however, Maletsky discloses wherein the secure memory portion includes a secure crypto processor configured to validate an authorization request associated with a requested operation to be performed by the printing device using at least one of a plurality of private keys associated with a requested operation [¶94, the client device 310 may be a printer cartridge inserted in a computer printer], and [¶105, In such implementations, the vendor performs the role of a trusted Certificate Authority (CA) for all the client devices and host devices that are deployed by the vendor. Distinct parent private keys 323 may be stored in individual client devices 310 by the vendor. For each client device 310, the corresponding parent public key 324, which also may be distinct, is signed by the vendor using the root parent private key and the resulting parent certificate 325 is stored in its predetermined memory slot in the secure zone 322 of the secure device 320 that is embedded in the respective client device 310], and [¶31,  The secure device may include a secure storage area, such as hardware memory, to store the cryptographic keys and associated information. The secure storage area may be temporary memory, or persistent memory, or a suitable combination of both], and [¶32], and [ see FIG.3 and corresponding text for more detail].

Claims 31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US6,314,521) issued to Derby filed in IDS (11/12/2020) and in view of US Patent No. (US2014/0281554) issued to Maletsky and further in view of US Patent No. (US2010/0289845) issued to Conway (filed in IDS (11/12/2020)), and further in view of US Patent No. (US2013/0067543) issued to Takeda.
Regarding claims 31, and 41,  Derby, Maletsky and Conway does not explicitly disclose, however, Takeda discloses  wherein receiving from the certification authority the certificate that is unique to the printing device includes receiving the certificate indirectly from the certificate authority via a client while the printing device is being manufactured [¶77, Referring to FIG. 6, a printer having a certificate issued from an official certificate authority indicates a printer which performs SSL communication using the certificate issued by an official certificate authority. If the printer stores a certificate issued from an official certificate authority, the client can perform verification using the CA certificate stored therein, and it becomes unnecessary for the authentication server to verify the certificate. Such a printer is thus referred to by the above-described name regardless of the printer being certificate verification system-compatible or certificate verification system-incompatible. Further, the certificate stored in the printer having a certificate issued from an official certificate authority may be a certificate issued by an independent authentication authority built in the network environment. It is thus assumed that the printer having a certificate issued from an official certificate authority stores the certificate issued by a public or a private authentication authority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Derby, Maletsky and Conway with the teaching of Takeda in order to perform secure printing on a printer via a network by a printer having a certificate issued from an official certificate authority [Takeda, ¶¶ 2, 77].
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mistry (US2018/0145971) teaches [Abstract, a mobile device may include at least one memory and a processor cooperating with the at least one memory to store a plurality of managed enterprise applications in the at least one memory, and receive and store a digital certificate in a secure shared location within the at least one memory. The processor may further cooperate with the at least one memory to run the plurality of managed enterprise applications to access the digital certificate from the secure shared location and generate and send encrypted data to another mobile device based upon the digital certificate].
Asokan ( US2011/0093938) teaches [¶45, The device authentication unit 318 may be additionally configured to receive a security certificate from the security verification provider 304 and may store the received security certificate in memory, such as in memory 312…], and  [¶58,  FIGS. 4-6 are signaling diagrams illustrating communications between a client device 302 and a security verification provider 304 for issuing a security certificate to a client device 302 according to exemplary embodiments of the present invention. Referring now to FIG. 4, the client device 302 may initially have stored in memory 312 a device identification, a legacy public/private key pair including legacy public key (denoted in the figure as "Key1" and also referred to herein as "LPK.sub.D") in a first secure environment ("SecEnv1") known to the security verification provider 304, and validation data for Key1. This validation data may be, for example, a token or certificate issued on Key1].
Sharifi Mehr (US9,888,037) teaches [ (27) Digital Certificates can be rotated using a separate certificate-upgrade digital certificate that is reserved for this purpose. The certificate-upgrade digital certificate is stored in a secure location such as off-line storage, a hardware security module (“HSM”), or other isolated storage. When existing digital certificates are rotated, the certificate-upgrade digital certificate is retrieved from the secure location and used to retrieve updated certificates from a certificate authority which recognizes the certificate-upgrade digital certificate. After the updated certificates are retrieved, the certificate-upgrade digital certificate is returned to secure storage and removed from memory]. 
Benoit (US2017/0238172) teaches [ [0090] FIG. 2B depicts a communication device 102, in accordance with some embodiments. As shown, communication device 102 in FIG. 2B is similar to the communication device 102 shown in FIG. 2A, with the addition of secure element 210. Secure element 210 may include hardware and/or software for performing cryptographic functions or processes—e.g., encryption, decryption, signature generation, signature verification, and/or key generation. In an embodiment, secure element 210 is contained within an explicitly defined perimeter that establishes the physical bounds of the cryptographic module and that contains any processors and/or other hardware components that store and protect any software and firmware components of the cryptographic module. In some embodiments, secure element 210 could take the form of (or include) a secure crypto-processor, a smart card, a secure digital (SD) card, a micro SD card, a SIM card, and/or any other cryptographic module, as known to one of skill in the art that may be inserted into communication device 102. In FIG. 2B, secure element 210 may be a micro SD card (or any other known form factor) configured to communicate with processor 202 on PCB 218 via a system bus 212. FIG. 2C depicts an alternative embodiment of communication device 102, in which the secure element 210 may be physically connected (soldered) to PCB 218].

Finn (US2006/0208066) teaches [0228] In this embodiment 140, a flash memory device 150 can be included, with a storage capacity of 1 to 4 megabytes (or more) for the purpose of running applications. The memory management for the device may be handled by a crypto controller operating system with an 8-bit address bus in the dual interface (DI) chip. The flash memory device may be any suitable device including, but not limited to, Secure Digital (SD) card format, and including SIM card. (A crypto controller is a processor chip capable of encrypting and decrypting data to be stored in internal or external memory
Shima (US2007/0076253) [ Method of Printing Over A Network].
Kia (2003/0095729) [ [0361] When the printer connects to the netpage network for the first time after installation, it creates a signature public/private key pair. It transmits the secret ID and the public key securely to the netpage registration server. The server compares the secret ID against the printer's secret ID recorded in its database, and accepts the registration if the IDs match. It then creates and signs a certificate containing the printer's public ID and public signature key, and stores the certificate in the registration database].
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496